UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7465



TIMOTHY LUXURIOUS X LLOYD,

                                            Petitioner - Appellant,

          versus


CHARLES M. CONDON, Attorney General of South
Carolina; SOUTH CAROLINA DEPARTMENT OF COR-
RECTIONS; BARNEY S. LOYD, JR., Acting Warden,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-01-835-9-8RB)


Submitted:   November 8, 2001           Decided:    November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Luxurious X Lloyd seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.   See Lloyd v. Condon, No. CA-01-835-9-

8RB (D.S.C. June 18, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2